Name: Council Regulation (EEC, Euratom, ECSC) No 3856/86 of 16 December 1986 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 86 Official Journal of the European Communities No L 359/5 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3856/86 of 16 December 1986 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 3580/86 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Regulation (EEC) No 3619/86 of 26 November 1986 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom of the remuneration and pensions of officials and other servants of the European Communities (3), Having regard to Council Decision 81 / 1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities (4), Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and the remuneration of other servants of the Communities should be - adjusted under the 1986 annual review ; Whereas, pending the decision on the Commission proposals of 23 December 1985 with regard to the method of calculation of the remuneration decided on by the Council on 15 December 1981 and Article 66a of the Staff Regulations, the provisions which were applied in the fifth year should continue to apply in the sixth year, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1986 (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : 0 ) OJ No L 56, 4 . 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 336, 29 . 11 . 1986, p. 1 . (4) OJ No L 386, 31 . 12 . 1981 , p. 6 . No L 359/6 Official Journal of the European Communities 19 . 12. 86 Grades Step 1 2 3 4 5 6 7 8 A 1 317 205 334 055 350 905 ' 367 755 384 605 401 455I A 2 281 497 297 576 - 313 655 329 734 345 813 361 892 A 3 / LA 3 233 130 247 194 261 258 275 322 289 386 303 450 317 514 331 578 A 4 / LA 4 195 848 206 827 217 806 228 785 239 764 250 743 261 722 272 701 A 5 / LA 5 161 470 171 036 180 602 190 168 199 734 209 300 218 866 228 432 A 6 / LA 6 139 537 147 151 154 765 162 379 169 993 177 607 185 221 192 835 A 7 / LA 7 120 115 126 092 132 069 138 046 144 023 150 000\ A 8 / LA 8 106 232 110 514 I I B 1 139 537 147 151 154 765 162 379 169 993 177 607 185 221 192 835 ' B 2 120 903 126 570 132 237 137 904 143 571 149 238 154 905 160 572 B 3 101 408 106 122 110 836 115 550 120 264 124 978 129 692 134 406 B 4 87 711 91 798 95 885 99 972 104 059 108 146 112 233 116 320 B 5 78 399 81 709 85019 88 329III - C 1 89 462 93 069 96 676 100 283 103 890 107 497 111 104 114 711 C 2 77 810 81 117 84 424 87 731 91 038 94 345 97 652 100 959 C 3 72 586 75 418 78 250 81 082 83 914 86 746 89 578 92 410 C 4 65 579 68 238 70 897 73 556 76 215 78 874 81 533 84 192 C 5 60 479 62 956 65 433 67 910III D 1 68 345 71 333 74 321 77 309 80 297 83 285 86 273 89 261 D 2 62 319 64 972 67 625 70 278 72 931 75 584 78 237 80 890 D 3 58 003 60 484 62 965 65 446 67 927 70 408 72 889 75 370 D 4 54 688 56 930 59 172 61 414\ (b)  in Article 1 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 4 550 shall be replaced by Bfrs 4 800,  in Article 2 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 5 861 shall be replaced by Bfrs 6 183,  in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto, Bfrs 10 469 shall be replaced by Bfrs 11 045,  in the first paragraph of Article 3 of Annex VII to the Staff Regulations, Bfrs 5 236 shall be replaced by Bfrs 5 524. Article 2 With effect from 1 July 1986 the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : 19 . 12. 86 Official Journal of the European Communities No L 359/7 Category Group Class 1 2 3 4 I 148 925 167 375 185 825 204 275 A II 108 089 118 620 129 151 139 682 III 90 834 94 880 98 926 102 972 B IV 87 259 95 800 104 341 112 882 V 68 539 73 055 77 571 82 087 C VI 65 184 69 022 72 860 76 698 VII 58 345 60 330 62 315 64 300 D VIII 52 733 55 838 58 943 62 048 IX 50 782 51 490 52 198 52 906 Greece Venezuela Chile Turkey Morbcco Israel 114.7 113,4 152,0 1 16,6 118.8 213,0 3 . With effect from 1 July 1986, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Article 3 With effect from 1 July 1986 the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations shall be :  Bfrs 2 882 per month for officials in Grade C 4 or C 5,  Bfrs 4 417 per month for officials in Grade C 1 , C 2 or C 3 . Article 4 Pensions for which entitlement has accrued by 1 July 1986 shall be calculated from that date for officials and temporary staff by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Article 5 With effect from 1 July 1986, the date '1 July 1985' in the second paragraph of Article 63 of the Staff Regula ­ tions shall be replaced by '1 July 1986'. Article 6 1 . With effect from 1 May 1986, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Belgium 100,0 Denmark 131,2 Germany 107,4 France 99,8 Greece 76,8 Ireland 104*6 Italy (except Varese) 92,8 Italy (Varese) 93,9 Luxembourg 100,0 Netherlands 96,5 United Kingdom 87,8 Spain 98,2 Portugal 77,3 Switzerland 146,0 Yugoslavia 85,0 United States (except New York) 141,9 United States (New York) 153,8 Canada 115,3 Japan 220,9 Turkey 64,0 Austria 116,1 Venezuela 62,9 Brazil 63,5 Australia 101,8 Thailand 134,6 Yugoslavia Brazil Syria Algeria Egypt 177.1 210,9 258,7 241,9 433.2 2. With effect from 16 May 1986, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : No L 359/8 Official Journal of the European Communities 19 . 12. 86 India Algeria Chile Morocco Syria Tunisia Egypt Jordan Lebanon Israel 113,6 173.2 85,7 93,0 210.3 95,4 301,0 173,5 80,4 0 148,8 4. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 7 With effect from 1 July 1986, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 873 882 1 287 739 A 4 to A 8, LA 4 to LA 8 and Category B 1 817 824 1 232 644 Other grades 1 648 768 1 061 531 Article 8 With effect from 1 July 1986, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork shall be fixed at Bfrs 8 351 , Bfrs 13 780 and Bfrs 18 791 . Article 9 With effect from 1 July 1986, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2,988549 . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1986. For the Council The President G. HOWE (') Provisional figures . O OJ No L 38 , 13 . 2. 1976, p . 1 . (3) OJ No L 56, 4 . 3 . 1968 , p . 8 .